Citation Nr: 1212191	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for herniated disc L5-S1 with sciatica, currently evaluated as 40 percent disabling. 

2.  Entitlement to an increased rating for service-connected left lower extremity sciatica associated with herniated disc L5-S1, currently evaluated as 10 percent disabling.

3.  Entitlement to a separate compensable rating for right lower extremity sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from October 1985 to October 1988, and from February 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2010 for further development.

The Veteran appeared at an October 2009 hearing before the Board at the RO.  A transcript is of record.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  However, at the October 2009 hearing, when specifically asked, the Veteran indicated that he was unable to work due to other disorders as well.  At the August 2010 VA examination, the Veteran stated that he was unemployed due to hypertension and posttraumatic stress disorder (PTSD), which the Board notes are not service-connected.  Therefore, in the present case, the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU.   

In the May 2007 rating decision, the RO denied an increased rating for herniated disc L5-S1 with sciatica, which at the time was rated 20 percent disabling.  The Veteran perfected appeal.  By rating decision in August 2011, the RO granted a 40 percent rating, effective August 16, 2010.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that in February 2010, it had listed the issue before it as entitlement to an increased rating for herniated disc L5-S1 with sciatica (to include a separate rating for sciatica).  However, by rating decision in August 2011, the RO granted a separate rating for left lower extremity sciatica associated with herniated disc L5-S1.  There has been no adjudication as to whether a separate rating for right lower extremity sciatica is warranted.  Nevertheless, both issues have been included as reflected on the first page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the report of the August 2010 VA examination, the Board is unable to find the report adequate for rating purposes.  With regard to the sciatica, although the examiner did report that there was no paralysis, but the report does not clearly allow for a finding as to whether the sciatica more nearly approximates a disability picture of incomplete or complete paralysis of the sciatic nerve.  

Furthermore, with regard to whether a separate compensable rating is warranted for right lower extremity sciatica, the August 2010 VA examination report shows that the sciatica was more severe in his left extremity compared to his right extremity.  This would seem to imply the presence of sciatica in both extremities.  As noted in the preceding paragraph, clarification is necessary as to the severity of such 

Although the Board regrets further delay, the case must be returned to the RO for additional development. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his herniated disc L5-S1 with sciatica.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Any medically indicated tests, such as x-rays, should be accomplished.  Examination findings should be clearly reported to allow for application of VA's rating criteria for back disabilities. 

The examiner(s), as appropriate, should report range of motion and indicate (in degrees) the point at which pain is elicited.  Any additional functional loss due to weakness, fatigue or incoordination, including during flare-ups, should be reported.  

All associated objective neurologic abnormalities (including, but not limited to, bowel or bladder impairment) should be reported. 

With regard to sciatica, the examiner clearly report whether it involves both lower extremities.  The examiner should also offer an opinion as to whether the sciatica more nearly approximates a disability picture compatible with mild, moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve.  The examiner should also report whether there is marked muscular atrophy.
 
2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and should determine whether increased ratings are warranted for the Veteran's herniated disc L5-S1 with sciatica, currently evaluated as 40 percent disabling; and left lower extremity sciatica associated with herniated disc L5-S1, currently evaluated as 10 percent disabling.  

The RO should also clearly determine whether a separate compensable rating is warranted for right lower extremity sciatica.  The RO should then issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


